Citation Nr: 1225205	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, status post surgical fusion L4-5 and L5-S1 (lumbar spine disability) from June 1, 2006 to July 12, 2007, and from March 1, 2007 to August 24, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease, lumbar spine, status post surgical fusion L4-5 and L5-S1 (lumbar spine disability) as of August 25, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran raised this issue in his June 2009 statement.  It was again raised by his representative in the June 2012 informal hearing presentation.  As such, the Board has identified the issues as set forth on the title page. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to August 25, 2009, excluding the period of the temporary total evaluation (from June 1, 2006, to July 12, 2006, and from March 1, 2007, to August 24, 2009), the medical and lay evidence of record show the Veteran's complaints of low back pain with intermittent additional symptoms including tenderness, spasm, intermittent reports of restricted range of motion, and, as of August 2008, left lower extremity radiculopathy.

2.  As of August 25, 2009, the Veteran's lumbar spine disability is characterized by limitation of motion to no more than 30 degrees of forward flexion and incapacitating episodes totalling no more than five weeks and one day.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbar spine disability from June 1, 2006, to July 12, 2006, and from March 1, 2007, to August 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2011).

2.  As of August 25, 2009, the criteria for an evaluation in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letter in September 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lumbar Spine Evaluations - Generally

In an April 2002 rating decision, the Veteran was granted service connection for degenerative joint disease, lumbar spine, evaluated as 20 percent disabling, effective October 30, 2001.  The Veteran's claim for an increased rating was received in June 2006.  In August 2006, the Veteran submitted a claim for temporary total evaluation due to surgery and convalescence.  In an October 2006 rating decision, a temporary total evaluation was granted from July 13, 2007, to increased to October 31, 2007, and the disability was recharacterized as degenerative joint disease, status post surgical fusion at L4-5 and L5-S1, but the 20 percent evaluation was otherwise continued.  In an April 2007 rating decision, another temporary total evaluation was granted from November 1, 2006, to February 28, 2007.  In the August 2007 rating decision on appeal, the Veteran's claim for an increased evaluation was denied.  The Veteran perfected his appeal.  In an October 2009 rating decision during the pendency of this appeal, this disability evaluation was increased to 40 percent, effective August 25, 2009.  This effectively staged the Veteran's disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board must evaluate this claim in its entirety to determine whether this or an alternately staged evaluation is most appropriate.  See id.  In doing so, the Board will not disturb the existing periods of temporary total disability evaluations.  This leaves the relevant staged periods as June 1, 2006 to July 12, 2006, March 1, 2007 to August 24, 2009, and August 25, 2009, to present.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart, 21 Vet. App. 505.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2006 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

Disabilities of the spine, such as degenerative joint disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

As the Veteran has claimed incapacitating episodes due to his lumbar spine disability, the Board will also consider whether evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is more appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Additionally, evaluation of associated objective neurologic abnormalities is part of a claim for evaluation of a spinal disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  As such, the Board will also address any associated neurological symptoms.

Evidence

As the Veteran was awarded a temporary total disability evaluation from July 13, 2006, to February 28, 2007, the following recitation of evidence will not reflect his symptoms during that period as the temporary total disability evaluation reflects heightened symptoms during this period.  Instead, it will address the Veteran's symptoms during the stages on appeal, which are from June 1, 2006, to July 12, 2006; from March 1, 2007, to August 24, 2009; and from August 25, 2009, to the present.

In so doing, the Board acknowledges the Veteran's concerns about the adequacy of  the November 2006 VA spine examination due to his questions regarding its limited duration and the examiner's apparent refusal to review medical evidence submitted by the Veteran at that time.  See April 2007 statement and June 2009 letter to Senator Sessions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, this examination appears to be thorough.  It includes a recitation of the Veteran's medical history prior to his surgery and his symptoms since the surgery, including range of motion testing and objective symptoms displayed during the examination.  It also discusses the physical requirements of the Veteran's job and the anticipated recovery time before the Veteran would be able to return.  Ultimately, this examiner found that the Veteran still suffered from back pain post-surgery, but his left leg pain had disappeared and he maintained some range of motion including forward flexion to 35 degrees.  Repetitive motion testing did not cause additional pain, weakness, or incoordination.  The Veteran reported pain with motion and stopped at the point the pain began.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, this examination contained all information needed to rate the disability.  Therefore, this examination is adequate for VA purposes.


From June 1, 2006 to July 12, 2006

In his lay statements for this period, the Veteran argued that his lumbar spine disability was getting worse, but did not elaborate on the symptoms he was experiencing.  Therefore, while the Veteran is competent to provide lay evidence regarding the severity of his disability and the credibility of his account is not questioned, his statement is too general to provide practical assistance in assigning a disability rating.

The claims file does not contain relevant medical evidence from the time period between the Veteran's claim and his July 2006 surgery.  Instead, the Board has looked to earlier records dated within a year of the Veteran's claim.  Private treatment records from this period show treatment for back pain by injection.  His additional symptoms vary with some records noting limitation of motion, altered gait, and spasm, while other records show only pain.  See generally, Private Treatment Records dated October 2005 to May 2006.  These records also show intermittent complaints of left lower extremity pain.  See e.g., Private Treatment Records dated February 2006, but see Private Treatment Records dated December 2005 (saying left leg pain had almost completely resolved).  These records do not show any additional neurologic symptoms.  Indeed, bowel and bladder incontinence is specifically denied.  See e.g., Private Treatment Records dated November 2005, December 2005.

From March 1, 2007 to August 24, 2009

In May 2007, the Veteran was okayed to return to work.  See Private Treatment Record dated May 2007.  The physical demands of his position as security for a nuclear facility were noted.  Id.

In August 2007 he began to experience low back pain again.  He reported that he was doing a lot of activities and had been carrying around 80 lbs worth of gear.  See Private Treatment Record dated August 2007.  He reported that he was still able to work out.  Id.

In his August 2007 notice of disagreement, the Veteran stated that his back surgery had made his lumbar spine disability worse.  The Veteran is competent to report on the onset and continuity of lay-observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Likewise, the Board finds the Veteran's account of an increase in symptoms post-surgery to be credible.

According to private treatment records dated within the next year, the Veteran's complains of low back pain continued.  See e.g., Private Treatment Record dated August 2007, September 2007, and January 2008.  These records do not show radiation or left leg symptoms.  Id.  Some limitation of flexion and extension was noted.  See, Private Treatment Record dated September 2007.

In August 2008, the Veteran developed additional symptoms of left lower extremity pain.  See, Private Treatment Record dated August 2008 and November 2008.  Specifically, the Veteran described fairly significant left lower extremity symptoms for the past two or three weeks, including weakness and feelings of buckling from thigh to shin. See Private Treatment Record dated August 2008.

In his September 2008 statement, the Veteran argued that he was entitled to a higher evaluation due to incapacitating episodes exceeding six weeks total and limitation of motion due to pain and weakness.

Private treatment records dated September 15, 2008, October 20, 2008, and November 7, 2008, note complaints of low back pain and numbness and tingling in the left leg.  The Veteran's range of motion was normal and no bladder or bowel changes were noted.

Private treatment records dated August 10, 2009, show complaints of bilateral hip pain in addition to the Veteran's low back pain and left lower extremity radiculopathy.


From August 25, 2009 to present

On August 25, 2009, the Veteran underwent a VA spine examination.  At that time, the Veteran's lumbar spine disability was characterized by pain, stiffness, and limitation of motion.  The Veteran reported instances of flare-ups lasting two to three days each once every one or two months.  He reported total incapacitation during these flare-ups.  The examiner characterized these flare-ups as incapacitating episodes due to intervertebral disc syndrome.  The Veteran had an antalgic gait and used a cane to walk.  There was no evidence of ankylosis or abnormal spinal curvature.  There was objective evidence of pain with motion, guarding, and right-sided tenderness, but not spasm, atrophy, weakness, or left-sided tenderness.  The examiner did not find these symptoms to be severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran's range of motion was found to be from zero to 20 degrees flexion, from zero to six degrees extension, from zero to ten degrees left lateral flexion, from zero to nine degrees left lateral rotation, from zero to 15 degrees right lateral flexion, and from zero to 14 degrees right lateral rotation.  Additional repetitions of range of motion testing were not completed as the Veteran was unable to tolerate repeated attempts.  Marked guarding was present.

In September 2009 the Veteran underwent another examination in conjunction with his Social Security Administration (SSA) claim.  At that time his range of motion was limited to 30 degrees flexion and five degrees extension.  He had an abnormal straight leg raising test with his left leg.  He was also noted to have diminished sensations and muscle strength in the lower left extremity.

Analysis

Prior to August 25, 2009, excluding the period of the temporary total evaluation (from June 1, 2006, to July 12, 2006, and from March 1, 2007, to August 24, 2009), the medical and lay evidence of record show the Veteran's complaints of low back pain with intermittent additional symptoms including tenderness, spasm, and intermittent reports of restricted range of motion.  Thus, the Board finds that the Veteran's lumbar spine disability symptoms most nearly approximate the criteria for the existing 20 percent evaluation and no more for the periods from June 1, 2006, to July 12, 2006, and from March 1, 2007, to August 24, 2009.  The next higher evaluation of 40 percent requires either forward flexion of no more than 30 degrees or favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Neither of these criteria are currently met with regards to the Veteran's lumbar spine disability.  The record does not reflect any finding of ankylosis.  While some of the private treatment records indicated limitation of motion, others, including the private treatment record dated September 2008, show no restriction.  These records do not quantify this restriction.  Although the November 2006 VA examination was provided during the period of temporary total disability evaluation, not either of these staged periods, it does provide range of motion measurements consistent with a 20 percent disability evaluation.  Later records suggest some improvement to the Veteran's symptoms afterwards in that he was able to return to work and exercise.  See Private Treatment Records dated August 2007.  While these activities are not associated with a specific range of motion, they do suggest that the Veteran's symptoms did not worsen shortly after that examination.

Additionally, the Board notes that the medical evidence of record does not show any incapacitating episodes, (i.e. periods of physician prescribed bed rest and treatment) as defined by VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Therefore, evaluation under Diagnostic Code 5243 for IVDS is not warranted.

Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability prior to August 25, 2009, excluding the period of the temporary total evaluation.  38 C.F.R. § 4.7.

Likewise, as of August 25, 2009, the Veteran's lumbar spine symptoms most nearly approximate the criteria for the current 40 percent evaluation and no more.  The Veteran's forward flexion is limited to no more than 30 degrees, which is not greater than 30 degrees, in keeping with the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The next higher evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Again, the record does not show ankylosis, much less the unfavorable ankylosis require for the 50 percent evaluation.  While the range of motion testing results given in the report of the August 2009 VA examination note that additional repetitions could not be performed, this additional limitation most nearly approximates favorable ankylosis, which is still contemplated by the existing 40 percent evaluation.  Id,  see also Deluca, 8 Vet. App. 202.  

The Board has also contemplated whether a higher disability evaluation is warranted under Diagnostic Code 5243 for IVDS.  The August 2009 VA examiner characterized the Veteran's flare-ups as incapacitating episodes.  The next higher evaluation of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The reported frequency of these flare-ups is two to three days every one or two months.  Resolving doubt in the Veteran's favor, the Board will assume incapacitating episodes lasting three days, once a month for twelve months, for a total of 36 days or five weeks and one day.  Thus, the criteria for a 60 percent evaluation under Diagnostic Code 5243 are not met.

Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disability, as of August 25, 2009.  38 C.F.R. § 4.7.

Neurologic Symptoms

The evidence of record shows left lower extremity radiculopathy associated with the Veteran's service connected lumbar spine disability.  In a March 2010 rating decision, the Veteran was granted service connection for left lower extremity radiculopathy with a 20 percent disability evaluation, effective August 27, 2008.  the propriety of this evaluation.  The Veteran did not appeal this rating decision or otherwise expressed disagreement with that evaluation.

No other objective neurologic abnormalities have been associated with this condition.  Indeed, the evidence of record consistently denied bladder or bowel symptoms.  While there are some references to right hip pain, this has not been diagnosed as a neurologic symptom of the Veteran's lumbar spine disability.  Therefore separate ratings for additional objective neurologic abnormalities are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, status post surgical fusion L4-5 and L5-S1 (lumbar spine disability) from June 1, 2006 to July 12, 2007, and from March 1, 2007 to August 24, 2009, is denied.

An evaluation in excess of 40 percent for degenerative joint disease, lumbar spine, status post surgical fusion L4-5 and L5-S1 (lumbar spine disability) as of August 25, 2009, is denied.


REMAND

Additional development is required here before the Board may proceed with a final adjudication of the claim.

According to his statement dated June 2009, the Veteran lost his job due to his disability.  Various treatment records following his back surgery note the specific physical demands of the Veteran's previous job as a rapid response soldier at a nuclear power plant.  Prior to his surgery, the Veteran reported working 12-hour days and carrying a 47 lb. pack.  Private treatment records dated September 2007 show continued complaints of back pain and a note recommending that the Veteran pursue other employment opportunities.  At the time of his August 2009 VA spine examination, the Veteran reported being unemployed due to his service connected lumbar spine disability residuals and the need to take narcotics on a regular basis to treat his symptoms.  The November 2009 VA peripheral nerves examiner notes that the Veteran is no longer able to do his previous job because of his disabilities.  In an October 2009 Social Security Administration (SSA) decision, the Veteran was found disabled for SSA purposes as of August 2008 due to his lumbar degenerative spondylosis with radiculopathy and status post lumbar fusion.  See also, Private Treatment Record dated August 25, 2008 (noting that the Veteran was unable to return to work).


Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As the Veteran was in receipt of a temporary total disability rating from July 13, 2006 to February 28, 2007, the issue of entitlement to TDIU during that period is moot.

The Veteran is currently service-connected for lumbar spine degenerative joint disease, status post surgical fusion at L4-5 and L5-S1, evaluated as 20 percent disabling, effective June 1, 2006, and 40 percent effective August 25, 2009; and left lower extremity radiculopathy, evaluated as 20 percent disabling, effective August 27, 2008.  The Veteran's total combined rating for service-connected disabilities is no more than 50 percent during the appeals period.  See 38 C.F.R. § 4.25.  Thus, the Veteran has not met the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the threshold percentage requirements, but has submitted evidence suggesting that his unemployment is due to his service connected disabilities.  As such, medical opinion regarding the Veteran's unemployability, not merely his inability to return to his previous, physically demanding job, is necessary.  If the Veteran is found unemployable due to his service connected disabilities, the claim must then be submitted to the Director, Compensation and Pension Service, extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities (lumbar spine degenerative joint disease, status post surgical fusion at L4-5 and L5-S1, and left lower extremity radiculopathy), prevent the Veteran from securing and following a substantially gainful occupation. 

2.  If the examiner finds that the Veteran is unemployable by reason of his service connected disabilities, then refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

3.  Thereafter, readjudicate the issue on appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


